Title: To George Washington from Embree & Shotwell, 3 December 1788
From: Embree & Shotwell
To: Washington, George



Respected Friend
New York 3d 12 mo. 1788

We wrote thee the 17th 10 mo. since which have none of thy Favours—We have seen the Person to whom we applyed respecting

Clover Seed who will engage to deliver us what thee may want @ 8 1/2 Specie ⅌ lb., This is the lowest price we can obtain any that the Quality may be depended on for—It can be ready to ship by the first Opportunity the opening of the Rivers should thou incline shortly to forward Orders to Thy Assured Friends

Embree & Shotwell

